Citation Nr: 1706761	
Decision Date: 03/06/17    Archive Date: 03/16/17

DOCKET NO.  06-01 933	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
 in Hartford, Connecticut


THE ISSUES

1.  Whether an extraschedular rating is warranted under 38 C.F.R. § 3.321(b)(1) for the service-connected left thumb fracture residuals.  

2.  Entitlement to a higher initial disability rating for the service-connected acquired psychiatric disorder, in excess of 50 percent from December 7, 2004. 


REPRESENTATION

Appellant represented by:	Daniel S. Krasnegor, Attorney 


ATTORNEY FOR THE BOARD

A. Tenney, Associate Counsel  


INTRODUCTION

The Veteran, who is the appellant, had active service from November 1964 to November 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from various rating decisions by the RO in Hartford, Connecticut.  In a June 2005 rating decision, the RO, in pertinent part, denied service connection for an acquired psychiatric disorder.  An August 2006 rating decision granted service connection for residuals of a left thumb fracture and assigned a 10 percent initial disability rating, effective April 18, 2006.  

In a July 2008 decision, the Board denied service connection for depression and anxiety with panic attacks, and denied an initial rating in excess of 10 percent for the left thumb disability.  The Veteran appealed the July 2008 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In September 2009, the Court granted a joint motion of the parties to vacate the July 2008 Board decision as to the issues of service connection for depression and anxiety with panic attacks and a higher initial rating for the left thumb disability, and remanded those issues to the Board for additional action. 

A May 2012 rating decision granted service connection for an acquired psychiatric disorder, and assigned a 50 percent initial rating, effective April 18, 2006.  The Veteran subsequently perfected an appeal to the May 2012 rating decision, contending that he was entitled to both a higher initial rating and an earlier effective date for service connection for the acquired psychiatric disorder.  

This case was previously before the Board in December 2014, where the Board, in pertinent part, granted an earlier effective date of December 7, 2004 for service connection for the acquired psychiatric disorder, denied an initial schedular rating in excess of 10 percent for the left thumb disability, remanded the initial psychiatric disorder rating issue on appeal for additional development, and remanded and referred the issue an extraschedular rating for the left thumb disability under 
38 C.F.R. § 3.321(b)(1) (2016) to the Under Secretary for Benefits or Director of Compensation and Pension Services.  The Veteran did not appeal the December 2014 Board decision; therefore, the December 2014 Board decision became final.  38 U.S.C.A. §§ 7103, 7104(a) (West 2014); 38 C.F.R. § 20.1100(a) (2016).  As such, the only remaining issues before the Board is whether an extraschedular rating for the left thumb disability is warranted under 38 C.F.R. § 3.321(b)(1) and entitlement to a higher initial rating for an acquired psychiatric disorder, in excess of 50 percent from December 7, 2004. 

In August 2015, the Director of VA's Compensation and Pension Service denied an extraschedular rating or the left thumb under 38 C.F.R. § 3.321(b)(1); therefore, the Board finds that there has been substantial compliance with the Board's December 2014 remand.  Stegall v. West, 11 Vet. App. 268 (1998).  

The issue of entitlement to a higher initial rating in excess of 50 percent for the service-connected psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Pursuant to a December 2014 Board remand and the provisions of 38 C.F.R. 
§ 3.321(b)(1), the VA Director, Compensation and Pension Service denied an extraschedular rating for the service-connected residuals of a left thumb fracture. 

2.  The left thumb disability does not present such an exceptional or unusual disability picture that the available schedular ratings are inadequate.







CONCLUSION OF LAW

The criteria for an extraschedular rating for a left thumb disability for the entire initial rating period on appeal from April 18, 2006 have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.321(b)(1), 4.14, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist 

The Veterans Claims and Assistance Act of 2002 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2016).  

As the extraschedular rating question for the left thumb disability arises from disagreement with the initial rating following the grant of service connection, no additional notice is required regarding this downstream rating element of the service connection claim.  The United States Court of Appeals for the Federal Circuit (Federal Circuit) and the Court have similarly held regarding the downstream element of the initial rating that, once service connection is granted the claim is substantiated, additional notice is not required, and any defect in notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (noting that, once an initial VA decision awarding service connection and assigning a disability rating and effective date has been made, 38 U.S.C.A § 5103(a) notice is no longer required); 38 C.F.R. § 3159(b)(2) (no VCAA notice required because of filing of NOD).

In addition, the Board's December 2014 remand discussed the criteria needed to substantiate an extraschedular rating and was remanded only so the Director, Compensation and Pension Service could consider the issue of entitlement to an extraschedular rating for the left thumb disability.  Because no reasonable possibility exists that further notice or assistance would aid in substantiating this claim, further VCAA notice is not required, and any deficiencies of VCAA notice or assistance would be rendered moot.  See 38 U.S.C.A. § 5103A; Wensch v. Principi, 15 Vet. App. 362, 368 (2001) (compliance with the VCAA is not required if no reasonable possibility exists that any notice or assistance would aid the appellant in substantiating the claim).

Whether Extraschedular Rating for Left Thumb Fracture Residuals 

The Veteran contends generally that the left thumb disability has been manifested by symptoms and impairment that are not contemplated by the 10 percent schedular rating assigned for the entire initial rating period from April 18, 2006.  Specifically, a December 2016 statement reflects that the Veteran advanced that the symptoms of the thumb disability cause marked interference with his employment as a hairdresser, to include difficulties cutting hair.  

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) found in 38 C.F.R. Part 4.  
38 U.S.C.A. § 1155.  Each disability must be viewed in relation to its history and the limitation of activity imposed by the disabling condition should be emphasized. 38 C.F.R. § 4.1 (2016).

In rating exceptional cases, an extraschedular rating may be provided.  38 C.F.R. 
§ 3.321.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate. Therefore, initially, there must be a comparison between the level of severity and symptomatology of the service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the veteran's disability level and symptomatology, then the veteran's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the veteran's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.  Id. 

As discussed above, in December 2014, the Board remanded this issue for the RO/AOJ to refer the claim to the Under Secretary for Benefits or the Director, Compensation and Pension Service (Director) for extraschedular consideration under 38 C.F.R. § 3.321(b).  In August 2015, after reviewing the claims file, the Director determined that extraschedular rating was not assignable because no unusual or exceptional disability pattern had been demonstrated that would render application of the regular rating criteria impractical.  Because the Director has adjudicated the issue of entitlement to an extraschedular rating, the Board may now consider this question.  The threshold question is whether the schedular rating criteria adequately contemplate the Veteran's left thumb disability in that it reasonably describes the disability level and symptomatology and impairment.  The Board gives no deference to Director's adjudication and the Board is permitted to exercise jurisdiction over the question.  See Kuppamala v. McDonald, 27 Vet. App. 447 (2015) (applying principles announced in Wages to 38 C.F.R. § 3.321(b) extraschedular adjudication, namely, Director of C&P decision is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board.  Cf. Wages v. McDonald, 27 Vet. App. 233 (2015) (holding that a decision of TDIU under 38 C.F.R. § 4.16(b) by the Director of C&P is not evidence, and is not a policy decision, but is simply a decision or adjudication that is adopted by the RO and reviewed de novo by the Board). 

The Board emphasizes that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) and entitlement to a total disability rating based on individual employability due to service-connected disabilities (TDIU) rating under 38 C.F.R. 
§ 4.16(b) (2016), although having some similar criteria such as questions of the degree of occupational impairment, are based on different and non-overlapping criteria.  See Kellar v. Brown, 6 Vet. App. 157, 162 (1994).  An extraschedular rating under 38 C.F.R. § 3.321(b)(1) is based on the fact that the schedular rating criteria for a particular disability are inadequate to compensate for the average impairment of earning capacity due to that particular disability.  In contrast, 
38 C.F.R. § 4.16(b) requires a determination that a particular veteran be rendered unable to secure or follow a substantially gainful employment, and such determination as to unemployability is based on all the service-connected disabilities rather than a single disability.  See VAOPGCPREC 6-96. 

An extraschedular rating under 38 C.F.R. § 3.321(b)(1) requires only marked interference with employment, meaning above and beyond the schedular rating assigned for the disability, whereas TDIU requires evidence of unemployability. Kellar, 6 Vet. App. at 162; see also Thun, 22 Vet. App. at 117 ("extraschedular consideration may be warranted for disabilities that present a loss of earning capacity that is less severe than one where the veteran is totally unemployable").  In Thun, 22 Vet. App. 111, the Court held that difficulty in obtaining or retaining employment is an element considered for establishing a TDIU; therefore, to require the same showing in determining entitlement to extraschedular consideration under 38 C.F.R. § 3.321 would create an impermissible overlap between these two concepts. 

In Johnson v. Shinseki, 26 Vet. App. 237 (2013), the Court held that entitlement to an extraschedular rating under 38 C.F.R. § 3.321(b)(1) does not require VA to consider multiple service-connected disabilities on a collective or combined basis when determining whether such an extraschedular rating is appropriate.  Instead, consideration under 38 C.F.R. § 3.321(b)(1) is a disability-by-disability determination that requires VA to determine whether extraschedular referral or assignment of an extraschedular rating is appropriate based on consideration of each service-connected disability individually.  Johnson, 26 Vet. App. at 244-45. 

In contrast, consideration of entitlement for a TDIU (which is a form of extraschedular rating, whether under 38 C.F.R. § 4.16(a) or (b)) requires VA to evaluate whether a veteran is "unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities."  See 38 C.F.R. § 4.16.  The central inquiry in TDIU adjudication is, "whether the veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  While entitlement to a TDIU under 
38 C.F.R. § 4.16 requires an evaluation of impact that all the service-connected disabilities have on employment, entitlement to an extraschedular evaluation focuses only on whether the schedular rating criteria for a particular, singular disability is inadequate to compensate for the average impairment of earning capacity due to that singular disability.  Additionally, based on the disability-by-disability method endorsed by the Court in Johnson, consideration of marked interference with employment under 38 C.F.R. § 3.321(b)(1) would also be considered on a disability-by-disability basis and would not look at how the combination of service-connected disabilities impacted a veteran's employability.

For disabilities of the musculoskeletal system, the Board also considers whether a higher disability evaluation is warranted on the basis of functional loss due to pain or due to weakness, fatigability, incoordination, or pain on movement of a joint under 38 C.F.R. §§ 4.40 and 4.45.  See DeLuca v. Brown, 8 Vet. App. 202, 
204-07 (1995).  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  Functional loss contemplates the inability of the body to perform the normal working movements of the body with normal excursion, strength, speed, coordination and endurance, and must be manifested by adequate evidence of disabling pathology, especially when it is due to pain. 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45.  Additionally, painful motion is an important factor of disability; and joints that are actually painful, unstable, or malaligned, due to healed injury, should be entitled to at least the minimum compensable rating for the joint. 38 C.F.R. § 4.59.  Although pain may cause a functional loss, pain itself does not constitute functional loss.  Pain must affect some aspect of "the normal working movements of the body" such as "excursion, strength, speed, coordination, and endurance," in order to constitute functional loss.  See Mitchell v. Shinseki, 25 Vet. App. 32, 33-36 (2011).  

In this case, for the entire rating period on appeal from April 18, 2006, the Veteran is in receipt of a 10 percent schedular disability rating under Diagnostic Code 5228, which provides that, for the minor and major extremities, limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers, warrants a 10 percent rating.  A maximum schedular rating of 20 percent rating is warranted for limitation of motion of the thumb with a gap of more than two inches (5.1 cm.) between the thumb pad and the fingers, with the thumb attempting to oppose the fingers.  
38 C.F.R. § 4.71a.

In this case, the Board finds that the schedular criteria reasonably describe the level and symptomatology and functional impairment of the service-connected left thumb disability for the entire initial rating period on appeal from April 18, 2006, including limitation of motion and function due to pain, weakness, and fatigability.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5228.  

Various VA treatment records throughout the entire rating period on appeal reflect that the Veteran sought treatment for left thumb pain.  VA treatment records dated in January 2005 reflect that the left thumb opposition was limited to between digits 4 and 5, thumb opposition was painful, and joints were visibly enlarged at the thumb metacarpophalangeal joint and the first metacarpal joint. 

A February 2005 VA examination report reflects that the Veteran reported intermittent discomfort more in the proximal thumb and carpel metacarpal region which was activity related and worsens by the end of the day due to his occupation as a hairdresser.  X-rays revealed degenerative changes in the carpal metacarpal region.  Physical examination revealed no obvious bony deformity or swelling in the thumb.  There was mild prominence to the proximal interphalangeal joint of the left thumb with pain to palpation in this area.  No intrinsic hand weakness or sensory deficit was noted in the left hand.  Although range of motion testing was done on the left wrist, no such testing was explicitly done for the thumb. 

A May 2006 VA examination report reflects that the Veteran reported on and off pain, aggravated with the use of his left hand, being left handed, and performing most tasks with the left hand.  The Veteran also reported dropping scissors used for haircutting and sometimes leaving work due to pain.  On physical examination, the Veteran was found to have swelling, bony protuberance, and tenderness in the left thumb metacarpal and radiocarpal joints.  The diagnosis was degenerative joint disease, some sclerosis of the radiocarpal joints, and some tenderness in the radiocarpal joint area.  Moreover, the May 2006 examiner noted that after repetitive use of the left thumb the Veteran was likely to develop more pain which would likely cause an additional loss of range of motion and left hand function to a moderate degree at least.  Nevertheless, the examiner did not indicate this additional loss of motion would result in a gap of more than 2 inches (5.1 cm.).

The more recent March 2012 VA examination also noted the Veteran's complaints of pain, to include painful motion.  Further, the Veteran reported that since his discharge from service he wore orthotic devices, had received passive modality physical therapy including hot wax treatments and application of heat/cold, and that he had received at least two (2) injections in the left hand.  He had not undergone surgery on the left hand.  The March 2012 VA examiner also found that the Veteran had less movement than normal and weakened movement of the left thumb, as well as incoordination and impaired ability to execute skilled movements smoothly.  Nevertheless, on physical examination the gap between the Veteran's thumb and the fingers was explicitly found to be less than 1 inch (2.5 cm), with pain beginning at this gap, with no change after repetitive motion testing.  In addition, the left hand grip strength was assessed at 5/5, with no ankylosis in the thumb.

After a thorough consideration of the evidence of record, both lay and medical, the Board finds that, for the entire initial rating period on appeal from April 18, 2006, the weight of the evidence is against an extraschedular rating for the service-connected left thumb disability because all the symptomatology and impairment caused by the thumb disability, including pain and limitation of motion due to pain, weakness, and fatigability, is specifically contemplated by the schedular rating criteria.  Turning to the first step of the extraschedular analysis, the Board finds that all the symptomatology and impairment caused by the left thumb disability is specifically contemplated by the schedular rating criteria.  

The schedular rating criteria, including Diagnostic Code 5228, specifically provide for ratings based on limitation of motion, including as due to pain and other orthopedic factors such as weakness and fatigability (see DeLuca and 38 C.F.R. §§ 4.40, 4.45, 4.59), which are incorporated into the schedular rating criteria.  See 38 C.F.R. § 4.71a, Plate I; see also 38 C.F.R. § 4.71a DC 5003 (contemplates pain and noncompensable limitation of motion); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991) (read together with schedular rating criteria, 38 C.F.R. §§ 4.40 and 4.45 recognize functional loss due to pain); Deluca v. Brown, 8 Vet. App. 202, 206-07 (1995) (functional limitations are applied to the schedular rating criteria to ascertain whether a higher schedular rating can be assigned based on limitation of motion due to pain and during flare-ups, and should be expressed in schedular rating terms of degree of range-of-motion loss); Burton v. Shinseki, 25 Vet. App. 1, 4 (2011) (the majority of 38 C.F.R. § 4.59, which is a schedular consideration rather than an extraschedular consideration, provides guidance for noting, evaluating, and rating joint pain); Sowers v. McDonald, 27 Vet. App. 472 (2016) (38 C.F.R. § 4.59 is limited by the diagnostic code applicable to the claimant's disability, and is read in conjunction with, and subject to, the relevant diagnostic code); Mitchell v. Shinseki, 25 Vet. App. 32,  33-36 (2011) (pain alone does not constitute functional impairment under VA regulations, and the rating schedule contains several provisions, such as 38 C.F.R. §§ 4.40, 4.45, 4.59, that address functional loss in the musculoskeletal system as a result of pain and other orthopedic factors when applied to schedular rating criteria).

The schedular rating criteria also provides for rating by analogy based on similar functions, anatomical location, and symptomatology.  Rating by analogy to schedular rating criteria is also part of the 10 percent schedular rating as to the left thumb disability.  See 38 C.F.R. § 4.20 (2016) (schedular rating criteria provides for rating by analogy based on similar functions, anatomical location, and symptomatology); see also Mitchell, 25 Vet. App. at 45 (Footnote 2) and Vogan v. Shinseki, 24 Vet. App. 159, 161 (2010) (when a condition is not listed in the VA disability schedule, VA may undertake rating by analogy where the disability in question is analogous in terms of the functions affected, the anatomical localization, and the symptomatology of the ailments).    

In this case, for the entire initial rating appeal period from April 18, 2006, considering the lay and medical evidence, the service-connected left thumb disability has been manifested by symptoms and functional impairment that more nearly approximate limitation of motion of the thumb with a gap of one to two inches (2.5 to 5.1 cm.) between the thumb pad and the fingers, including as due to pain and other orthopedic factors similar to weakness or fatigability.  The schedular criteria of limitation of motion limited by pain, as well as functional impairment such as limited ability to hold scissors to cut hair toward the end of a work day that reflects limitations analogous to weakness or fatigability, are limitations specifically contemplated by the schedular rating criteria.  The Veteran has indicated that the functional limitation with respect to holding scissors and cutting hair is due to left thumb pain that is worse toward the end of a work day after prolonged use, which is specifically contemplated as in the orthopedic factors that are incorporated into the schedular rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59, DeLuca; see also 
38 C.F.R. § 4.71a, Diagnostic Code 5003 (contemplates pain and noncompensable limitation of motion).  All of the symptoms and impairment described above are part of or similar to symptoms and impairment listed under the schedular rating criteria.  See 38 C.F.R. § 4.20.  Cf. Mauerhan v. Principi, 16 Vet. App. 436 (2002) (the schedular rating criteria also include analogous symptoms that are "like or similar to" listed schedular rating criteria).  

Additionally, to the extent that the Veteran has indicated that the left thumb disability has aggravated service-connected psychiatric symptoms, any psychiatric disability symptoms and occupational and social impairment that have developed as a result of the left thumb disability have already received a separate 50 percent disability rating for psychiatric disorder as secondary to the left thumb disability under 38 C.F.R. § 3.310 (2016), so may not be considered in a referral for extraschedular consideration for the left thumb disability.  In addition, an extraschedular rating as to the left thumb disability that rated based on the service-connected psychiatric symptoms would constitute prohibited pyramiding.  See 
38 C.F.R. § 4.14 (pyramiding, that is the rating of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a veteran's service-connected disability).  

Further, the Veteran has reported having to leave work early, to include canceling existing haircutting appointments due to both the service-connected left thumb disability and the service-connected acquired psychiatric disorder.  The June 2016 VA mental health examination report reflects that the Veteran reported leaving work early due symptoms of the acquired psychiatric disorder, to include anxiety and panic attacks.  The degree of occupational impairment due to the service-connected acquired psychiatric disorder has been analyzed in the 50 percent rating assigned, which rating is for occupational and social impairment with reduced reliability and productivity; therefore, some of the time lost from work has been attributed by the Veteran to the service-connected psychiatric disorder (anxiety, panic attacks, occupational impairment, social impairment) rather than due to the left thumb disability.  See 38 C.F.R. § 4.14.  The Veteran's more specifically reported histories include reports of time lost for work at the end of the day when thumb pain increases.  Such limitations of function at the end of a work day due to increasing pain due to prolonged use during the workday are consistent with average impairment of earning capacity specifically contemplated in the 10 percent schedular rating for limitation of motion of the left thumb due to pain and orthopedic limitations incorporated into the schedular rating criteria.  38 C.F.R. 
§ 3.321(b)(1).

According to Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a veteran may be entitled to "consideration [under 38 C.F.R. § 3.321(b)] for referral for an extra-schedular evaluation based on multiple disabilities, the combined effect of which is exceptional and not captured by schedular evaluations."  Referral for an extraschedular rating under 38 C.F.R. § 3.321(b) is to be considered based upon either a single service-connected disability or upon the "combined effect" of multiple service-connected disabilities when the "collective impact" or "compounding negative effects" of the service-connected disabilities, when such presents disability not adequately captured by the schedular ratings for the service-connected disabilities.  In this case, the evidence of record has not suggested any such combined effect or collective impact of multiple service-connected disabilities that create such an exceptional circumstance to render the schedular rating criteria inadequate.  

The rating schedule is intended to compensate for average impairments in earning capacity resulting from service-connected disability in civil occupations.  
38 U.S.C.A. § 1155.  "Generally, the degrees of disability specified [in the rating schedule] are considered adequate to compensate for considerable loss of working time from exacerbations or illnesses proportionate to the severity of the several grades of disability."  38 C.F.R. § 4.1.  In this case, the symptoms and impairments reported by the Veteran are specifically contemplated by the schedular rating criteria discussed above, which contemplate the effect on occupation, specifically limitation of motion due to painful motion and psychiatric symptoms and occupational and social impairment.  In the absence of exceptional factors associated with left thumb fracture residuals, the Board finds that the criteria for 
assignment of an extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

An extraschedular rating for a left thumb disability is denied.  



REMAND

Higher Initial Rating for Acquired Psychiatric Disorder 

Outstanding Treatment Records 

VA's duty to assist includes obtaining relevant VA and private medical records when the existence and location of such records has been made known to VA. 
38 U.S.C.A. § 5103A(a)(1), (b)(1) (West 2014).  In this case, a June 2015 VA mental health examination report reflects that the Veteran reported currently attending a 12-week cognitive behavioral therapy group for symptoms of the service-connected acquired psychiatric disorder, to include anxiety and stress.  To date, these VA treatment records, to include a request to the relevant VA Medical Center (VAMC), have not been associated with the record.  


Accordingly, the issue of a higher initial rating for the service-connected psychiatric disorder is REMANDED for the following action:

1.  Associate with the record all VA treatment records pertaining to treatment of the service-connected acquired psychiatric disorder, to specifically include treatment records from the relevant VA Medical Center, as well as any as any relevant VA outpatient treatment records.
2.  After completion of the above, the issue of a higher initial rating for the service-connected psychiatric disorder should be should be readjudicated in light of all the evidence of record.  If the determination remains adverse to the Veteran, furnish a supplement statement of the case.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that 

are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
J. Parker
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


